Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3)	Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 12 (dependent on claim 3 which is dependent on claim 2 which is dependent on claim 1) fails to further limit claim 3 since the subject matter described in claim 12 was added to claim 1 in the amendment filed 7-15-21.  

4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5)	Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Finland 780 (FI 123780) in view of Finland 983 (FI 125983) and Merilainen (WO 2014/027145).
	Finland 780 discloses a vehicle tire comprising a stud (stud pin)  [FIGURE 5, machine translation].  The stud comprises a pin 2, body portion 3 and flange portion 4 [FIGURE 6].  In FIGURE 2, the body portion 2 has a circular shape and the flange portion 4 has an elongated octagon shape wherein the length (W2) of the flange portion 4 is greater than the width (W1) of the flange portion 4.  Hence, the flange portion 4 has "an anisotropic shape in which, of imaginary rectangles circumscribing the flange profile shape, a first smallest rectangle with a shortest side of its four sides being a smallest and/or a second smallest rectangle with a longest side of its four sides being a smallest comprise short sides and long sides of different lengths " (claim 1).  Finland 780 does not literally recite the flange portion having flange protrusion portions.
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Finland 780's stud such that the flange portion 4 has a flange profile shape first flange protrusion portions F1 that project toward a longitudinal direction parallel with the long sides and two second flange protrusion portions F2 that project toward a lateral direction parallel with the short sides since (1) Finland 780, directed to a stud for a tire having an elongated flange having a long length (W2) and a short width (W1), teaches providing the flange portion 4 of the stud with an elongated octagon shape [FIGURE 2], (2) Finland 780 teaches that instead of straight sides, all or part of the sides of the flange portion 4 may be concave [page 7 of machine translation], (3) Finland 983, directed to a stud for a tire having an elongated flange having a long length (BF1) and a short width (BF2), shows providing the opposite sides of the elongated flange portion with a concave shape [FIGURE 2].  When Finland 780's FIGURE 2 stud is modified to have two concave sides as per Finland 983, then this modified stud has four "first flange protrusion portions F1" (claim 1).  The sides of the flange portion 4 of Finland 780's FIGURE 2 stud defining the short width W1 define two "second flange protrusion portions F2" (claim 1).  An annotated enlarged portion of FIGURE 2 of Finland 780 is provided below:

    PNG
    media_image1.png
    456
    592
    media_image1.png
    Greyscale

MARKED UP FIGURE #1
In the above MARKED UP FIGURE #1, the markings were added by the examiner to facilitate discussion of Finland 780.  In the MARKED UP FIGURE, "F1" is a first flange protrusion portion, "F2" is a second flange protrusion portion and "F3" is a first flange recess portion.  The first flange recess portion "F3" is rendered obvious by Finland 780 and Finland 783; Finland 780 teaching that all or part of the sides of the bottom flange of the tire stud may be concave [page 7 of translation] and Finland 783 illustrating opposite sides of a bottom flange of a tire stud being concave.  When opposite sides of the bottom flange of Finland 780's FIGURE 2 tire stud is modified so as to be concave, the resulting bottom flange of the tire stud comprises four first flange protrusion portions F1 and two second flange protrusion portions F2; it being noted that the above MARKED UP FIGURE #1 illustrates four first flange protrusion portions F1 and two illustrates a bottom flange of a tire stud having four first flange protrusion portions and two second flange protrusion portions.
	With respect to body profile shape (claim 1), it would have been obvious to one of ordinary skill in the art to provide Finland 780's stud such that the body portion 3 has  
a body profile shape having an anisotropic shape in which a length of the body profile shape in a longitudinal direction parallel with the long sides is different from a length of the body profile shape in a lateral direction parallel with the short sides, the body profile shape comprising four or more first body protrusion portions B1 projecting toward the lateral direction and two second body protrusion portions B2 projecting toward the longitudinal direction, the second body protrusion portions B2 disposed facing the first flange portions F3 at a position on a body profile shape centroid side of the first flange recess portions F3 in a plan view of the lower flange and the body portion from the arrangement direction since Merilainen, directed to a tire stud having a tip, an elongated body portion and elongated flange portion, shows providing the stud such that the elongated body portion has two convex sides and two concave sides and such that the longitudinal direction of the elongated body portion is the same as the elongated direction of the flange portion [FIGURES 1-2].  Thus, the prior art renders obvious using one known body portion shape [two convex sides and two concave sides, FIGURE 2, Merilainen] as an alternative for another known body portion shape [circular, FIGURE 2, Finland 780].  The body portion shape illustrated by Merilainen comprises four first body protrusion portions B1 and two second body protrusion portions B2.  When Finland 780's FIGURE 2 stud (as modified by Finland 783) is provided with a body portion face the first flange recess portions F3 (suggested by Finland 783).  An annotated and marked up FIGURE 2 of Finland 780 is provided below:

    PNG
    media_image2.png
    218
    528
    media_image2.png
    Greyscale

MARKED UP FIGURE #2
In the above MARKED UP FIGURE #2, the examiner modified FIGURE 2 of Finland 780 by (1) adding two flange recess portions, (2) replacing the illustration of body portion 3 and tip 2 in FIGURE 2 of Finland 780 with the illustration of body portion 3 and tip 2 of Merilainen and (3) adding markings for "F3" and "B2" wherein "F3" is a first flange recess portion and "B2" is a second body protrusion portion.  As explained above, Finland 780 and Finland 783 render obvious modifying Finland 780's stud such that the lower flange comprises first flange recess portions F3; it being emphasized that Finland 780 teaches that all or part of the sides of the bottom flange of the tire stud may be concave [page 7 of translation].  When viewed as a whole, Finland 780 and Merilainen teach that a body portion having a circular shape (Finland 780) and a body portion having two convex sides and two concave sides (Merilainen) are known facing first flange recess portions F3 as demonstrated by the above MARKED UP FIGURE #2.       
	As to claim 4, Finland 780's FIGURE 2 stud comprises two straight second flange protrusion portions F2 (defining width W2).
	As to claim 5:  When Finland 780's FIGURE 2 stud is provided with a body portion having a shape as shown in FIGURE 2 of Merilainen, the first body recess portions B3 (concave curved sides of the body portion) face the straight second flange protrusion portions F2 (the straight sides of the flange portion 4 of Finland 780's FIGURE 2 stud defining the short width W1).
	As to claim 8, Finland 780 teaches mounting the stud in the tread of the tire such that the longitudinal direction of the stud faces the tire width direction and the lateral direction of the stud faces the circumferential direction [FIGURE 2]. 
6)	Claims 2-3, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Finland 780 (FI 123780) in view of Finland 983 (FI 125983) and Merilainen (WO 2014/027145) as applied above and further in view of Eromaki (US 2004/0163746).
	As to claim 2, it would have been obvious to one of ordinary skill in the art to provide Finland 780's stud such that the flange portion 4 comprises two first flange curved recess portions F3 and four second flange curved recess portions F4 as claimed since (1) Finland 780 teaches that instead of straight sides, all or part of the sides of the flange portion may be concave [page 7 of machine translation], (2) Finland 983 shows providing a flange portion of a stud having eight sides such that only two of the sides are straight [FIGURE 2] and (3) Eromaki, directed to a tire stud, teaches providing a flange portion such that edge portions are rounded, the sides of the flange portion thereby being smoothly connected [FIGURES5-10, paragraph 32].
	As to claim 3, it would have been obvious to one of ordinary skill in the art to provide Finland 780's stud such that a recess depth of the first flange recess portions F3 is equal to or greater than a recess depth of the second flange recess portions F4 since (1) Finland 780 and Finland 783 render obvious providing the flange portion with six concave curved sides and two straight sides and (2) Finland 983 shows defining the concave curved end recesses using a relatively large radius [FIGURE 2].
	As to claim 7, it would have been obvious to provide Finland 780's stud with the claimed different radii in view of the curvature of the convex sides of the body portion shown by Merilainen [FIGURE 2] and the curvature of the concave sides of the flange portion shown by Finland 983 [FIGURE 2], one of ordinary skill in the art readily appreciating from a consideration of Merilainen and Finland 983 as a whole that the radius of the former curvature is greater than the radius of the latter curvature.
	As to claim 9, see comment for claim 4.
	As to claim 10, see comment for claim 5.
	As to claim 11, see comment for claim 8.
	As to claim 12, see comment for claim 1.
	As to claim 13, see comment for claim 7.


7)	Applicant's arguments filed 7-15-21 have been fully considered but they are not persuasive.
	Applicant argues that Finland 983 and/or Merilainen only discloses the configuration wherein the flange protrusion faces the body protrusion portion and the flange recess portion faces the body recess portion.  This argument is not persuasive since when the sides spaced in the longitudinal direction of Finland 780's bottom flange are configured so as to be concave (as suggested by Finland 780, Finland 783) and the body portion shown by Merilainen is used for the body portion of Finland 780's stud, then the second body protrusion portions B2 face the first recess flange portions F3.  See above MARKED UP FIGURE #2.
8)	No claim is allowed.
9)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 11, 2021